Citation Nr: 1730247	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acne, to include residual scarring.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in an October 2016 hearing.  A hearing transcript is of record.  


FINDINGS OF FACT

The evidence shows that acne began in service.


CONCLUSION OF LAW

The criteria for service connection for acne and residual scarring have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA also has a duty to assist the appellant in the development of claims.  38 C.F.R. § 3.159.  The Board herein grants service connection for acne and scarring, which constitutes a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997)(ratings and effective dates are downstream issues, which must be separately appealed).  The Veteran therefore could not be prejudiced and further discussion of VA's procedural duties is not necessary.  

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicide agents during such service.  Certain diseases, including chloracne, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, including a visible skin condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible in this regard because his statements about his skin have been detailed and consistent.

Based on the evidence of record, the Board finds that the criteria for service connection for acne and residual scarring have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current skin disability.  The January 2011 examiner diagnosed acne on the inferior posterior neck, bilateral posterior shoulders, and posterior upper back.  Dr. TK found atrophic hypopigmented stellate scars over the back and shoulders, which appeared to have been induced by acne.  Dr. TK diagnosed actinic keratosis, dermatitis, and keloid scar and described the Veteran's acneform eruptions as chloracne.  

The Veteran's service personnel records show that he served in the Republic of Vietnam during the presumptive period; he is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6).   The Veteran has consistently reported the onset of a skin breakout during his second deployment to Vietnam in statements to VA and the Board hearing.  He noted that the rash was diagnosed as acne by a medic but there was likely no record because he was stationed at a small combat communications base with an informal medical facility.  The VA examiner and Dr. TK identified acne as the source of the Veteran's scarring.  The Veteran reported that the acne condition continued off and on throughout the years resulting in the scars.  He is competent to observe the onset and continuation of a skin breakout.  See Jandreau, 492 F.3d at 1377.  The Board finds little to no evidence to refute his reports.  Dr. TK opined that the acneform eruptions (chloracne) may have been induced by exposure to chorine containing compounds, such as herbicides.  Based on the lay reports and Dr. TK's opinion, the Board finds that the Veteran's current acne scarring is related to and began in service.  Service connection is therefore warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for acne with residual scarring is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


